         Case 1:16-cv-09517-LAK-KHP Document 231 Filed 06/14/19 Page 1 of 1


               1900Bausch & Lomb Place                              1900  /vlain Place Tower
               Rochester, New York 14604                            Buffalo, New York 14202
     p 585.987.2800      i: 585-454.3968                            p 716.248.3200      i: 716.854.5100


 Writer's Direct Dial Number: 585.987.2810        ATTORNEYS
 Writer's Direct Fax Number: 585.987.2910       woodsoviatt.com
          Email: dobrien@woodsoviatt.com


                                                June 14,2019

VIA ECF FILING

Hon. Katharine H. Parker
United States Magistrate Judge
Daniel Patrick Moynihan
   United States Courthouse
500 Pearl St.
New York, New York 10007-1312

         Re:     Kleeberg et al. v. Eber et al.
                 Case No. 1:16-cv-09517-LAK-KHP

Dear Magistrate Judge Parker:

       Pursuant to your Order dated May 31, 2019 [Docket No. 225], my client, Canandaigua
National Bank & Trust ("CNB") provides the following response.

       When CNB sought to intervene, Plaintiffs' motion to amend the complaint was pending and
John Herbert had set a purported deadline for CNB to deliver the stock to him for zero dollars. It was
CNB' s opinion that it had no choice but to get back in the case, if only for a very limited purpose.
Now that the complaint has been amended and Plaintiffs have articulated in some detail
(paragraphs 305 through 330) their claims challenging Lester Eber's efforts in regard to the stock,
CNB has confidence that the issue, the final disposition of the stock, will be fully resolved in this
forum. CNB is inclined to agree that it is not an indispensable party and the interpleader complaint
[Docket No. 206] can be dismissed to preserve subject matter jurisdiction.

        However, I would respectfully request that the Court, as a condition to dismissing the
interpleader complaint, direct the remaining parties, over whom the SDNY will have jurisdiction, to
confine their claims to the stock to the pending action. After the defendants answer Plaintiffs' latest
amended complaint, the issues raised with Plaintiffs' claim will have been joined so it would be
improper for the issue to be raised in another action in any event.

                                              Respectfully yours,

                                       WOODS OVIATT GILMAN LLP


                                                ~Dan O'Brien
DOB/vat
{7386428: }
                                        The art of representing people®
